   
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

rere ra TE er LE

gy Urb 24

a gs AAR AE TERE EE ARAL ET INTO

18cv2933 (DLC)
IN RE LONGFPIN CORP. SECURITIES CLASS
ACTION LITIGATION : ORDER

 

DENISE COTE, District Judge:

Plaintiffs have moved for reconsideration of the Court’s
November 15, 2019 Opinion (the “November 15 Opinion”), which
denied plaintiffs’ motion for relief from a July 29, 2019
Opinion pursuant to Rule 60(b) (2), Fed. R. Civ. P., and for
leave to amend their complaint pursuant to Rule 16(b), Fed. R.

Civ. P. In re Longfin Corp. Sec. Class Action Litig., No.

 

18¢cv2933 (DLC), 2019 WL 6045308 (S.D.N.Y¥. Nov. 15, 2019).
Plaintiffs argue that this Court, in denying their Rule 60 (bd) (2)
motion, rendered a decision “inconsistent with the Second
Circuit’s usual practice upon granting a motion to dismiss to
allow leave to repiead.” (Citation omitted). Plaintiffs
further argue that this Court overlooked their request, ata
June 21, 2019 conference, for leave to amend the operative
complaint “to fully plead all of these issues ... in a fulsome
way.”
As stated in the November 15 Opinion, plaintiffs have not

identified any law suggesting that a court performing a Rule

60(b)} (2) analysis should consider whether a plaintiff was

 
permitted to amend its complaint following a ruling on a motion
to dismiss. Moreover, as the Court found in the November 15
Opinion, plaintiffs, at the June 21 conference, requested leave
to amend their complaint in order to add facts from a June Sy
2019 action filed by the Securities and Exchange Commission
(“SEC”) against Longfin Corp. and its founder, Venkata 5.
Meenavalli (the “June 5 SEC Action”). The Court granted this
reguest, but, to avoid the undue delay and expense that would
come from another round of briefing, plaintiffs were instructed
to only add allegations that came from the SEC's complaint
verbatim. As the November 15 Opinion stated, “no court can be
said to have erred in failing to grant a request that was not

made.” Cruz v. FXDirectDealer, ULC, 720 F.3d 115, 126 (2d Cir.

 

2013) (citation omitted).

Plaintiffs have thus failed to identify “an intervening
change of controlling law, the availability of new evidence, or
the need to correct a clear error or prevent manifest
injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YUL
Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (citation

omitted). Accordingly, it is hereby

 
ORDERED that plaintiffs’ December 2, 2019 motion for

reconsideration is denied.

Dated: New York, New York
December 6, 2019

United States District Judge

 
